              Case 21-10474-MFW     Doc 578-2    Filed 07/08/21   Page 1 of 14




                                       Exhibit A
                             May 1, 2021 – May 31, 2021 Invoice




DOCS_DE:235190.1 03051/002
                  Case 21-10474-MFW    Doc 578-2    Filed 07/08/21    Page 2 of 14


                               Pachulski Stang Ziehl & Jones LLP
                                         780 Third Avenue
                                            34th Floor
                                        New York, NY 10017
                                                                     May 31, 2021
RJF                                                                  Invoice 128031
                                                                     Client   03051
                                                                     Matter   00002
                                                                              RJF

RE: Committee Representation

 _______________________________________________________________________________________

         STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 05/31/2021
               FEES                                                   $29,100.00
               EXPENSES                                                 $975.25
               TOTAL CURRENT CHARGES                                  $30,075.25

               BALANCE FORWARD                                       $203,506.78
               LAST PAYMENT                                          $163,173.38
               TOTAL BALANCE DUE                                      $70,408.65
                   Case 21-10474-MFW    Doc 578-2     Filed 07/08/21      Page 3 of 14


Pachulski Stang Ziehl & Jones LLP                                               Page:     2
Alamo Drafthouse O.C.C.                                                         Invoice 128031
03051 - 00002                                                                   May 31, 2021




  Summary of Services by Professional
  ID        Name                          Title                   Rate           Hours              Amount

 ARP        Paul, Andrea R.               Case Man. Asst.        375.00           5.40            $2,025.00

 BJS        Sandler, Bradford J.          Partner               1295.00          13.20           $17,094.00

 CHM        Mackle, Cia H.                Counsel                750.00           2.70            $2,025.00

 KKY        Yee, Karina K.                Paralegal              460.00           1.20             $552.00

 KSN        Neil, Karen S.                Case Man. Asst.        375.00           1.20             $450.00

 LAF        Forrester, Leslie A.          Other                  475.00           0.50             $237.50

 LSC        Canty, La Asia S.             Paralegal              460.00           5.20            $2,392.00

 RJF        Feinstein, Robert J.          Partner               1395.00           3.10            $4,324.50

                                                                                32.50            $29,100.00
                   Case 21-10474-MFW             Doc 578-2   Filed 07/08/21   Page 4 of 14


Pachulski Stang Ziehl & Jones LLP                                                       Page:     3
Alamo Drafthouse O.C.C.                                                                 Invoice 128031
03051 - 00002                                                                           May 31, 2021


  Summary of Services by Task Code
  Task Code         Description                                                Hours                       Amount

 AC                 Avoidance Actions                                            0.10                       $75.00

 AD                 Asset Disposition [B130]                                   10.70                     $13,946.50

 CA                 Case Administration [B110]                                   8.80                     $3,654.00

 CO                 Claims Admin/Objections[B310]                                0.10                      $129.50

 CPO                Comp. of Prof./Others                                        0.60                      $668.00

 FN                 Financing [B230]                                             0.90                     $1,165.50

 GC                 General Creditors Comm. [B150]                               0.70                      $329.50

 HE                 Hearing                                                      2.90                     $3,975.50

 OP                 Operations [B210]                                            0.20                      $259.00

 PC                 PSZ&J Compensation                                           4.10                     $1,886.00

 PD                 Plan & Disclosure Stmt. [B320]                               0.60                      $777.00

 PR                 PSZ&J Retention                                              0.90                      $646.00

 RPO                Ret. of Prof./Other                                          0.10                       $75.00

 SFA                Schedules/Sofa                                               1.50                     $1,125.00

 SL                 Stay Litigation [B140]                                       0.30                      $388.50

                                                                                32.50                    $29,100.00
                    Case 21-10474-MFW   Doc 578-2   Filed 07/08/21   Page 5 of 14


Pachulski Stang Ziehl & Jones LLP                                          Page:     4
Alamo Drafthouse O.C.C.                                                    Invoice 128031
03051 - 00002                                                              May 31, 2021


  Summary of Expenses
  Description                                              $975.25                          Amount
Conference Call [E105]                                                                       $0.07
Federal Express [E108]                                                                 $114.78
Pacer - Court Research                                                                      $95.50
Postage [E108]                                                                         $630.40
Reproduction Expense [E101]                                                                 $28.30
Reproduction/ Scan Copy                                                                     $61.80
Transcript [E116]                                                                           $44.40

                                                                                       $975.25
                    Case 21-10474-MFW             Doc 578-2            Filed 07/08/21   Page 6 of 14


Pachulski Stang Ziehl & Jones LLP                                                                 Page:     5
Alamo Drafthouse O.C.C.                                                                           Invoice 128031
03051 - 00002                                                                                     May 31, 2021


                                                                                         Hours            Rate     Amount

  Avoidance Actions
 04/21/2021   CHM     AC        Review email from B. Sandler re potential                  0.10        750.00       $75.00
                                preference actions and reply.

                                                                                           0.10                     $75.00

  Asset Disposition [B130]
 05/03/2021   RJF     AD        Review updated sale order.                                 0.20      1395.00       $279.00

 05/03/2021   BJS     AD        Review amendment to APA                                    0.30      1295.00       $388.50

 05/03/2021   BJS     AD        Teleconference with P. Hurwitz regarding                   0.20      1295.00       $259.00
                                sale/Fortress/franchisees

 05/03/2021   BJS     AD        Review revised sale order                                  0.30      1295.00       $388.50

 05/03/2021   BJS     AD        Teleconference with Robert J. Feinstein regarding          0.10      1295.00       $129.50
                                sale hearing

 05/03/2021   BJS     AD        Attend sale hearing                                        0.70      1295.00       $906.50

 05/04/2021   RJF     AD        Emails with YCST regarding studio agreements.              0.10      1395.00       $139.50

 05/04/2021   BJS     AD        Review certification of counsel regarding TX               0.10      1295.00       $129.50
                                comptroller.

 05/04/2021   BJS     AD        Various emails with Debtors regarding Disney,              0.60      1295.00       $777.00
                                Marvel, Fox and review agreements regarding same

 05/06/2021   RJF     AD        Emails regarding sale status, next meeting.                0.20      1395.00       $279.00

 05/06/2021   BJS     AD        Various emails with UCC regarding sale; various            0.40      1295.00       $518.00
                                emails with Steven W. Golden regarding same

 05/08/2021   RJF     AD        Communication with creditor regarding APA.                 0.10      1395.00       $139.50

 05/11/2021   BJS     AD        Attention to rejection motion issues.                      0.10      1295.00       $129.50

 05/18/2021   BJS     AD        Attention to rejection/lease issues.                       0.10      1295.00       $129.50

 05/18/2021   BJS     AD        Review motion to reject                                    0.30      1295.00       $388.50

 05/18/2021   BJS     AD        Review Debtors' response regarding Cantera                 0.30      1295.00       $388.50

 05/18/2021   BJS     AD        Review joinder regarding Fortress                          0.10      1295.00       $129.50

 05/20/2021   BJS     AD        Various emails with PSZJ regarding sale, UCC call          0.10      1295.00       $129.50

 05/21/2021   RJF     AD        Respond to inquiries regarding sale closing delay.         0.10      1395.00       $139.50

 05/21/2021   BJS     AD        Various emails with J. Raviele regarding sale              0.20      1295.00       $259.00
                    Case 21-10474-MFW             Doc 578-2        Filed 07/08/21      Page 7 of 14


Pachulski Stang Ziehl & Jones LLP                                                                Page:     6
Alamo Drafthouse O.C.C.                                                                          Invoice 128031
03051 - 00002                                                                                    May 31, 2021


                                                                                        Hours            Rate     Amount

 05/22/2021   BJS     AD        Various emails with S. Khazary regarding sale             0.30      1295.00       $388.50

 05/24/2021   BJS     AD        Various emails with Debtors regarding closing             0.20      1295.00       $259.00

 05/25/2021   RJF     AD        Emails with M. Lunn regarding closing, cash               0.20      1395.00       $279.00
                                collateral.

 05/25/2021   BJS     AD        Various emails with D. Branch regarding closing           0.40      1295.00       $518.00

 05/25/2021   BJS     AD        Teleconference with P. Hurwitz regarding closing          0.30      1295.00       $388.50

 05/25/2021   BJS     AD        Various emails with D. Branch and P. Hurwitz              0.20      1295.00       $259.00
                                regarding sale

 05/26/2021   BJS     AD        Various emails with A. Lindemann regarding                0.30      1295.00       $388.50
                                closing

 05/26/2021   BJS     AD        Various emails with D. Branch et al regarding             0.40      1295.00       $518.00
                                closing, leases

 05/26/2021   BJS     AD        Various emails with P. Hurwitz regarding Acadia           0.30      1295.00       $388.50

 05/26/2021   BJS     AD        Teleconference with M. Lunn, P. Hurwitz regarding         0.20      1295.00       $259.00
                                Acadia

 05/26/2021   BJS     AD        Second call with M. Lunn regarding Acadia                 0.20      1295.00       $259.00

 05/26/2021   BJS     AD        Teleconference with Acadia regarding closing,             0.20      1295.00       $259.00
                                adequate assurance

 05/26/2021   BJS     AD        Third call with M. Lunn, P. Hurwitz regarding             0.20      1295.00       $259.00
                                Acadia

 05/26/2021   BJS     AD        Third call with P. Hurwitz regarding Acadia               0.30      1295.00       $388.50

 05/26/2021   BJS     AD        Review supplemental sale order; various emails with       0.20      1295.00       $259.00
                                B. Feldman regarding same

 05/26/2021   BJS     AD        Review certification of counsel regarding sale order      0.10      1295.00       $129.50

 05/27/2021   BJS     AD        Attention to closing issues.                              0.50      1295.00       $647.50

 05/27/2021   BJS     AD        Various emails with UCC regarding closing, status         0.50      1295.00       $647.50

 05/28/2021   BJS     AD        Various emails with M. Lunn regarding closing;            0.60      1295.00       $777.00
                                various emails with UCC regarding closing, status;
                                various emails with C. Dale regarding closing

 05/28/2021   BJS     AD        Various emails with J. Raviele regarding closing          0.30      1295.00       $388.50

 05/28/2021   BJS     AD        Various emails with N. Billingsley regarding closing      0.10      1295.00       $129.50

 05/28/2021   BJS     AD        Various emails with A. Nazar regarding sale               0.10      1295.00       $129.50
                    Case 21-10474-MFW             Doc 578-2         Filed 07/08/21       Page 8 of 14


Pachulski Stang Ziehl & Jones LLP                                                                  Page:     7
Alamo Drafthouse O.C.C.                                                                            Invoice 128031
03051 - 00002                                                                                      May 31, 2021


                                                                                           10.70                    $13,946.50

  Case Administration [B110]
 04/12/2021   ARP     CA        Maintain document control.                                  0.20        375.00         $75.00

 04/15/2021   ARP     CA        Maintain document control.                                  0.30        375.00        $112.50

 04/22/2021   ARP     CA        Maintain document control.                                  0.20        375.00         $75.00

 05/03/2021   ARP     CA        Maintain document control.                                  0.20        375.00         $75.00

 05/03/2021   KSN     CA        Maintain document control.                                  0.30        375.00        $112.50

 05/04/2021   ARP     CA        Maintain document control.                                  0.20        375.00         $75.00

 05/04/2021   KSN     CA        Maintain document control.                                  0.20        375.00         $75.00

 05/05/2021   KKY     CA        Review and revise 2002 service list                         0.70        460.00        $322.00

 05/05/2021   KKY     CA        Serve [signed] committee confidentiality order              0.10        460.00         $46.00

 05/05/2021   KKY     CA        Draft (.1), file (.1), and prepare for filing (.1)          0.30        460.00        $138.00
                                certificate of service for service of orders on 5/5/21

 05/05/2021   ARP     CA        Maintain document control.                                  0.30        375.00        $112.50

 05/06/2021   ARP     CA        Maintain document control.                                  0.20        375.00         $75.00

 05/06/2021   KSN     CA        Maintain document control.                                  0.10        375.00         $37.50

 05/07/2021   ARP     CA        Maintain document cotnrol.                                  0.20        375.00         $75.00

 05/07/2021   KSN     CA        Maintain document control.                                  0.10        375.00         $37.50

 05/10/2021   ARP     CA        Maintain document control.                                  0.40        375.00        $150.00

 05/10/2021   BJS     CA        Review critical dates and discuss with La Asia              0.10      1295.00         $129.50
                                Canty

 05/10/2021   LSC     CA        Update critical dates memo and WIP list.                    0.90        460.00        $414.00

 05/11/2021   ARP     CA        Maintain document control.                                  0.20        375.00         $75.00

 05/11/2021   KSN     CA        Maintain document control.                                  0.10        375.00         $37.50

 05/12/2021   ARP     CA        Maintain document control.                                  0.20        375.00         $75.00

 05/12/2021   KSN     CA        Maintain document control.                                  0.10        375.00         $37.50

 05/13/2021   ARP     CA        Maintain document control.                                  0.20        375.00         $75.00

 05/14/2021   ARP     CA        Maintain document control.                                  0.30        375.00        $112.50

 05/17/2021   ARP     CA        Maintain document control.                                  0.30        375.00        $112.50
                    Case 21-10474-MFW             Doc 578-2        Filed 07/08/21      Page 9 of 14


Pachulski Stang Ziehl & Jones LLP                                                                Page:     8
Alamo Drafthouse O.C.C.                                                                          Invoice 128031
03051 - 00002                                                                                    May 31, 2021


                                                                                        Hours            Rate     Amount

 05/18/2021   ARP     CA        Maintain document control.                                0.20        375.00        $75.00

 05/18/2021   KSN     CA        Maintain document control.                                0.10        375.00        $37.50

 05/19/2021   KSN     CA        Maintain document control.                                0.10        375.00        $37.50

 05/20/2021   ARP     CA        Maintain document control.                                0.40        375.00       $150.00

 05/21/2021   ARP     CA        Maintain document control.                                0.40        375.00       $150.00

 05/21/2021   BJS     CA        Review critical dates and discuss with La Asia            0.10      1295.00        $129.50
                                Canty

 05/24/2021   ARP     CA        Maintain document control.                                0.40        375.00       $150.00

 05/24/2021   KSN     CA        Maintain document control.                                0.10        375.00        $37.50

 05/25/2021   ARP     CA        Maintain document control.                                0.30        375.00       $112.50

 05/26/2021   ARP     CA        Maintain document control.                                0.30        375.00       $112.50

                                                                                          8.80                    $3,654.00

  Claims Admin/Objections[B310]
 05/04/2021   BJS     CO        Review bar date order                                     0.10      1295.00        $129.50

                                                                                          0.10                     $129.50

  Comp. of Prof./Others
 04/21/2021   CHM     CPO       Review letter re Alamo and email regarding the            0.20        750.00       $150.00
                                same S. Golden.

 05/14/2021   BJS     CPO       Review YCST fee application                               0.10      1295.00        $129.50

 05/17/2021   BJS     CPO       Review Portage fee application                            0.20      1295.00        $259.00

 05/18/2021   BJS     CPO       Review Houlihan Lokey fee application                     0.10      1295.00        $129.50

                                                                                          0.60                     $668.00

  Financing [B230]
 05/17/2021   BJS     FN        Review LRC fee statement                                  0.10      1295.00        $129.50

 05/25/2021   BJS     FN        Review cash collateral (revised) order; various           0.40      1295.00        $518.00
                                emails with M. Lunn regarding same

 05/28/2021   BJS     FN        Review cash collateral order and various emails with      0.40      1295.00        $518.00
                                M. Lunn regarding same

                                                                                          0.90                    $1,165.50
                    Case 21-10474-MFW             Doc 578-2         Filed 07/08/21     Page 10 of 14


Pachulski Stang Ziehl & Jones LLP                                                                 Page:     9
Alamo Drafthouse O.C.C.                                                                           Invoice 128031
03051 - 00002                                                                                     May 31, 2021



  General Creditors Comm. [B150]
 05/03/2021   LAF     GC        Update creditor website.                                   0.50        475.00       $237.50

 05/28/2021   LSC     GC        Update contact list and distribution list.                 0.20        460.00        $92.00

                                                                                           0.70                     $329.50

  Hearing
 05/02/2021   RJF     HE        Prepare for sale hearing, including review of reply,       1.00      1395.00       $1,395.00
                                objections, form of order, agenda, related emails.

 05/03/2021   RJF     HE        Prepare for sale hearing, including review of APA          0.50      1395.00        $697.50
                                amendment, form of order.

 05/03/2021   RJF     HE        Attend sale hearing.                                       0.70      1395.00        $976.50

 05/26/2021   BJS     HE        Review agenda and discuss same with P. Hurwitz             0.10      1295.00        $129.50

 05/26/2021   BJS     HE        Attend status hearing                                      0.20      1295.00        $259.00

 05/26/2021   BJS     HE        Various emails with M. Lunn regarding emergency            0.10      1295.00        $129.50
                                hearing

 05/26/2021   BJS     HE        Attention to second and third status conferences           0.20      1295.00        $259.00

 05/26/2021   BJS     HE        Review emergency agenda for May 27 and discuss             0.10      1295.00        $129.50
                                with La Asia Canty

                                                                                           2.90                    $3,975.50

  Operations [B210]
 05/17/2021   BJS     OP        Various emails with Debtors regarding bank                 0.10      1295.00        $129.50
                                accounts

 05/20/2021   BJS     OP        Various emails with B. Feldman regarding                   0.10      1295.00        $129.50
                                KERP/KEIP

                                                                                           0.20                     $259.00

  PSZ&J Compensation
 05/26/2021   LSC     PC        Begin preparation of March/April fee statement.            2.80        460.00      $1,288.00

 05/28/2021   LSC     PC        Continued preparation of March/April fee statement.        1.30        460.00       $598.00

                                                                                           4.10                    $1,886.00

  Plan & Disclosure Stmt. [B320]
 05/03/2021   BJS     PD        Review ballot                                              0.10      1295.00        $129.50
                    Case 21-10474-MFW            Doc 578-2         Filed 07/08/21      Page 11 of 14


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    10
Alamo Drafthouse O.C.C.                                                                           Invoice 128031
03051 - 00002                                                                                     May 31, 2021


                                                                                         Hours            Rate        Amount

 05/04/2021   BJS     PD        Various emails with Debtors regarding exit                 0.30      1295.00           $388.50

 05/07/2021   BJS     PD        Teleconference with M. Lunn/Robert J. Feinstein            0.20      1295.00           $259.00
                                regarding exit

                                                                                           0.60                        $777.00

  PSZ&J Retention
 04/27/2021   CHM     PR        Review email from S. Golden re retention                   0.10        750.00           $75.00
                                confidential information motion, and reply.

 04/29/2021   CHM     PR        Emails with P. Dundon, B. Sandler, and T. Fox re           0.70        750.00          $525.00
                                retention and finalization of orders (.6); telephone
                                conference with T. Fox (.1).

 05/05/2021   KKY     PR        Serve [signed] PSZJ retention order                        0.10        460.00           $46.00

                                                                                           0.90                        $646.00

  Ret. of Prof./Other
 04/29/2021   CHM     RPO       Email P. Hurwitz re supplemental declaration.              0.10        750.00           $75.00

                                                                                           0.10                         $75.00

  Schedules/Sofa
 04/21/2021   CHM     SFA       Review and edit summary of schedules and SOFAs             1.50        750.00        $1,125.00
                                memo and email same to R. Feinstein and B.
                                Sandler.

                                                                                           1.50                      $1,125.00

  Stay Litigation [B140]
 05/19/2021   BJS     SL        Review Ocanas lift stay motion                             0.30      1295.00           $388.50

                                                                                           0.30                        $388.50

  TOTAL SERVICES FOR THIS MATTER:                                                                                  $29,100.00
                    Case 21-10474-MFW           Doc 578-2         Filed 07/08/21   Page 12 of 14


Pachulski Stang Ziehl & Jones LLP                                                         Page:    11
Alamo Drafthouse O.C.C.                                                                   Invoice 128031
03051 - 00002                                                                             May 31, 2021



 Expenses
 03/18/2021   RE2        SCAN/COPY ( 6 @0.10 PER PG)                                          0.60
 03/18/2021   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                          0.20
 03/18/2021   RE2        SCAN/COPY ( 14 @0.10 PER PG)                                         1.40
 03/22/2021   PO         03051.00001 :Postage Charges for 03-22-21                          342.50
 03/23/2021   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                          0.20
 03/23/2021   RE2        SCAN/COPY ( 158 @0.10 PER PG)                                       15.80
 03/23/2021   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                          0.20
 03/23/2021   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                          0.40
 03/29/2021   RE2        SCAN/COPY ( 18 @0.10 PER PG)                                         1.80
 03/29/2021   RE2        SCAN/COPY ( 25 @0.10 PER PG)                                         2.50
 03/29/2021   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                         1.20
 03/30/2021   RE         ( 81 @0.10 PER PG)                                                   8.10
 03/30/2021   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                          0.10
 04/02/2021   PO         03051.00001 :Postage Charges for 04-02-21                            8.80
 04/02/2021   PO         03051.00001 :Postage Charges for 04-02-21                            8.80
 04/02/2021   PO         03051.00001 :Postage Charges for 04-02-21                          206.70
 04/02/2021   PO         03051.00001 :Postage Charges for 04-02-21                           30.00
 04/02/2021   PO         03051.00001 :Postage Charges for 04-02-21                            1.20
 04/02/2021   PO         03051.00001 :Postage Charges for 04-02-21                           32.40
 04/09/2021   FE         03051.00001 FedEx Charges for 04-09-21                             114.78
 04/09/2021   RE2        SCAN/COPY ( 1 @0.10 PER PG)                                          0.10
 04/09/2021   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                          0.20
 04/13/2021   TR         Transcript [E116] Reliable, Inv. WL098312, LSC                      44.40
 04/15/2021   RE         ( 3 @0.10 PER PG)                                                    0.30
 04/15/2021   RE         ( 5 @0.10 PER PG)                                                    0.50
 04/19/2021   CC         Conference Call [E105] Loop Up Conference Call, BJS                  0.07
 05/03/2021   RE         ( 2 @0.10 PER PG)                                                    0.20
 05/03/2021   RE         ( 2 @0.10 PER PG)                                                    0.20
 05/03/2021   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                         1.10
 05/03/2021   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                         1.10
 05/03/2021   RE2        SCAN/COPY ( 66 @0.10 PER PG)                                         6.60
 05/03/2021   RE2        SCAN/COPY ( 29 @0.10 PER PG)                                         2.90
                    Case 21-10474-MFW             Doc 578-2   Filed 07/08/21   Page 13 of 14


Pachulski Stang Ziehl & Jones LLP                                                     Page:    12
Alamo Drafthouse O.C.C.                                                               Invoice 128031
03051 - 00002                                                                         May 31, 2021

 05/03/2021   RE2        SCAN/COPY ( 12 @0.10 PER PG)                                     1.20
 05/03/2021   RE2        SCAN/COPY ( 51 @0.10 PER PG)                                     5.10
 05/05/2021   RE         ( 81 @0.10 PER PG)                                               8.10
 05/05/2021   RE         ( 108 @0.10 PER PG)                                             10.80
 05/05/2021   RE         ( 1 @0.10 PER PG)                                                0.10
 05/05/2021   RE2        SCAN/COPY ( 39 @0.10 PER PG)                                     3.90
 05/06/2021   RE2        SCAN/COPY ( 8 @0.10 PER PG)                                      0.80
 05/06/2021   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                      0.20
 05/06/2021   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                      0.20
 05/06/2021   RE2        SCAN/COPY ( 8 @0.10 PER PG)                                      0.80
 05/06/2021   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                      0.20
 05/06/2021   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                      0.20
 05/06/2021   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                      0.20
 05/06/2021   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                      0.20
 05/06/2021   RE2        SCAN/COPY ( 11 @0.10 PER PG)                                     1.10
 05/06/2021   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                      0.20
 05/06/2021   RE2        SCAN/COPY ( 31 @0.10 PER PG)                                     3.10
 05/06/2021   RE2        SCAN/COPY ( 25 @0.10 PER PG)                                     2.50
 05/10/2021   RE2        SCAN/COPY ( 2 @0.10 PER PG)                                      0.20
 05/10/2021   RE2        SCAN/COPY ( 32 @0.10 PER PG)                                     3.20
 05/10/2021   RE2        SCAN/COPY ( 4 @0.10 PER PG)                                      0.40
 05/19/2021   RE2        SCAN/COPY ( 17 @0.10 PER PG)                                     1.70
 05/31/2021   PAC        Pacer - Court Research                                          95.50

   Total Expenses for this Matter                                                    $975.25
                  Case 21-10474-MFW             Doc 578-2        Filed 07/08/21   Page 14 of 14


Pachulski Stang Ziehl & Jones LLP                                                          Page:    13
Alamo Drafthouse O.C.C.                                                                    Invoice 128031
03051 - 00002                                                                              May 31, 2021


                                                REMITTANCE ADVICE

                                    Please include this Remittance with your payment

For current services rendered through:        05/31/2021

Total Fees                                                                                              $29,100.00

Total Expenses                                                                                              975.25

Total Due on Current Invoice                                                                            $30,075.25

  Outstanding Balance from prior invoices as of        05/31/2021          (May not include recent payments)

A/R Bill Number           Invoice Date               Fees Billed         Expenses Billed             Balance Due
 127832                   04/30/2021               $201,667.00            $1,839.78                    $40,333.40

             Total Amount Due on Current and Prior Invoices:                                            $70,408.65
